Citation Nr: 0901275	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-22 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Highlands Regional Medical 
Center in Sebring, Florida on December 30, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 decision of a Department of 
Veterans Affairs (VA) Medical Center that denied the 
veteran's claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Highlands Regional 
Medical Center in Sebring, Florida on December 30, 2004.


FINDINGS OF FACT

1.  The veteran is service-connected for post-traumatic 
stress disorder, hypertension with hypertensive 
nephrosclerosis, type two diabetes mellitus, peripheral 
neuropathy of the lower right extremity associated with type 
two diabetes mellitus, peripheral neuropathy of the lower 
left extremity associated with type two diabetes mellitus, 
and erectile dysfunction associated with type two diabetes 
mellitus.  The combined evaluation is 90 percent.  

2.  The veteran received medical care at the Highlands 
Regional Medical Center in Sebring, Florida on December 30, 
2004 and the evidence does not reveal that VA approved a 
request for prior authorization for such medical care.

3. The non-VA medical care received on December 30, 2004 for 
diagnosis of an anxiety attack was not emergent treatment 
such that delay would have been hazardous to the veteran's 
life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, 
non-VA medical expenses incurred on December 30, 2004, 
pursuant to the Veterans Millennium Health Care and Benefits 
Act, are not met.  38 U.S.C.A. §§ 503, 1703, 1725, 1728, 
1750, 7104 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 
17.120, 17.121, 17.1000-1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  However, these 
changes are not applicable to claims such as the one decided 
herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the 
statute at issue in this matter is not found in Chapter 51 
(rather, in Chapter 17).   Consequently, the duty to notify 
and assist has been met.

Analysis

The veteran asserts that his medical condition at Highlands 
Regional Medical Center in Sebring, Florida on December 30, 
2004 was emergent as he believed he was having a heart 
attack.  He contends that he initially went to the VA clinic 
in Sebring, Florida and was told that he was not in the 
system and was instructed to go to Highlands Regional Medical 
Center in Sebring, Florida.  The veteran also states that he 
was treated for a service-connected disability.    

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility.  
38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized 
were rendered to a veteran in need of such care 
or services: (1) For an adjudicated service-
connected disability; (2) For nonservice-
connected disabilities associated with and held 
to be aggravating an adjudicated service-
connected disability; (3) For any disability of a 
veteran who has a total disability permanent in 
nature resulting from a service-connected 
disability; (4) For any illness, injury, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program under 
38 U.S.C. Chapter 31 and who is medically 
determined to be in need of hospital care or 
medical services for any of the reasons 
enumerated in § 17.48(j); and

(b) Care and services not previously authorized 
were rendered in a medical emergency of such 
nature that delay would have been hazardous to 
life or health, and

(c) VA or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand or obtain prior VA authorization for 
the services required would not have been 
reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  
38 U.S.C.A. § 1728(a) and 38 C.F.R. §17.120.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may also be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the veteran has to satisfy all of the following conditions:  

(a)	The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care 
to the public;
(b)	The claim for payment or reimbursement for 
the initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention 
would have been hazardous to life or health 
(this standard would be met if there were an 
emergency medical condition manifesting itself 
by acute symptoms of sufficient severity 
(including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the individual 
in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any 
bodily organ or part);
(c)	A VA or other Federal facility/provider was 
not feasibly available and an attempt to use 
them before hand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest 
available appropriate level of care was at a 
non-VA medical center);
(d)	The claim for payment or reimbursement for 
any medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely transferred 
to a VA or other Federal facility;
(e)	At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 
17 within the 24-month period preceding the 
furnishing of such emergency treatment;
(f)	The veteran is financially liable to the 
provider of emergency treatment for that 
treatment; 
(g)	The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran 
has coverage under a health-plan contract but 
payment is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records 
within specified time limits, or failure to 
exhaust appeals of the denial of payment);
(h)	If the condition for which the emergency 
treatment was furnished was caused by an 
accident or work-related injury, the claimant 
has exhausted without success all claims and 
remedies reasonably available to the veteran or 
provider against a third party for payment of 
such treatment; and the veteran has no 
contractual or legal recourse against a third 
party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, 
the veteran's liability to the provider;
(i)	The veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 for the 
emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group of 
veterans, primarily those who receive emergency 
treatment for a service-connected disability). 
See 38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

In the present case, the record shows that the veteran 
presented to the Highlands Regional Medical Center in 
Sebring, Florida on December 30, 2004 with a chief complaint 
of an anxiety attack which he believed had been triggered by 
neck pain.  The assessment noted that the veteran had 
finished his last dose of Paxil that was not effective, he 
was in the process of getting registered at VA, and he had 
driven to Florida from Pennsylvania with neck pain which 
worked its way to anxiety.  The veteran had taken Excedrin 
and neck pain decreased.  Neck pain was noted to be a two on 
a scale of ten and had its onset one to two days prior.  It 
was noted that the veteran had a history of anxiety attacks.  
He was released on the same day to home in stable condition.  

It is undisputed that the veteran is financially liable to 
the Highlands Regional Medical Center in Sebring, Florida on 
December 30, 2004, that the veteran does not have any form of 
health insurance or coverage, that the veteran does not have 
any legal recourse against a third party that will pay all or 
part of the bills, and that the veteran's complaints were 
unrelated to a workplace accident or injury.

The veteran's claim was denied on the basis that there was no 
evidence of a medical emergency and VA facilities were 
feasibly available to provide care.   

On review, the Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses 
incurred December 30, 2004 pursuant to 38 U.S.C.A. § 1728(a) 
and 38 C.F.R. §17.120, or the Veterans Millennium Health Care 
and Benefits Act, are not met.  In this regard, the Chief 
Medical Officer (CMO) at the VA facility in Bay Pines was 
asked to review the veteran's case.  In February 2005, the 
CMO indicated that the criteria for prerequisites of 38 
C.F.R. §17.120 had not been met.  

The Board acknowledges the veteran's contention that he was 
instructed by a nurse at the VA clinic to go to Highlands 
Regional Medical Center in Sebring, Florida.  However, even 
considering the veteran's contentions, the record still does 
not show that his condition required emergent care.  Instead, 
Highlands Regional Medical Center personnel diagnosed the 
veteran with an anxiety attack.  There is also no evidence in 
the clinical records that the veteran's anxiety attack 
required emergent care.  Moreover, the Board notes that the 
veteran had a history of anxiety attacks and he was released 
home in stable condition shortly after being seen.  

The applicable regulations are very specific and provide for 
payment or reimbursement only in certain circumstances.  
Given the discharge diagnosis and the assessment by the Chief 
Medical Officer, the Board finds that the preponderance of 
the evidence is against a finding that the veteran's 
condition on December 30, 2004 was such that it required 
immediate medical attention to avoid placing his health in 
serious jeopardy, or to avoid serious impairment to his 
bodily functions or serious dysfunction of any bodily organ 
or part.  Accordingly, one of the requisite criteria set 
forth above is not met.  38 U.S.C.A. § 1725(b).  As noted, 
the provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive, thus the remaining criteria need not be 
addressed.  See Melson, supra.  Thus, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim, and the claim is denied.  38 U.S.C.A. § 1725; 38 
C.F.R. § 17.1002.


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at Highlands Regional Medical Center in Sebring, 
Florida on December 30, 2004 is denied.




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


